205 F.2d 422
James Henry TUCKER, Jr., allas F. M. MOORE, Appellant,v.UNITED STATES of America, Appellee.
No. 11759.
United States Court of Appeals Sixth Circuit.
June 8, 1953.

Appeal from the United States District Court for the Western District of Tennessee; Marion Spud Boyd, Judge.
Norbert J. Bunke, Cincinnati, Ohio, for appellant.
John Brown, U. S. Atty., Memphis, Tenn., for appellee.
Before ALLEN, McALLISTER, and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties, and the argument of counsel for appellant, and it appearing that there was substantial evidence to sustain the verdict of the jury, and there appearing no reversible error.


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the District Court be and is hereby affirmed.